Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The applicant’s remarks are noted.
The rejection is withdrawn.  A new reference was found and a new rejection is made herein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: US 11,112,361 B2 to Rothberg et al filed in 2017 and in view of NPL, Chen, Zhaodong et al., Accuracy improvement of imaging lidar based on time-correlated single-photon counting using three laser beams (https://www.sciencedirect.com/science/article/pii/S0030401818307004) Optics Communications, Volume 429, received 23 May 2018, Pages 175-179 (hereinafter “Chen”).
 
    PNG
    media_image1.png
    806
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    624
    media_image2.png
    Greyscale
In regard to claim 1, Templeton discloses “…. 1. A computer-implemented method employing at least one hardware implemented computer processor for lidar imaging, the method comprising: 
operating the at least one hardware processor to execute program instructions to: 
pulse each of a plurality of scan locations in a scene with a light pulse sequence from a light source; (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy) (see col. 14, lines 1-51) (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510)”
measuring reflected light from the scene for each light pulse to form at least one time resolved light signal for each scan location in the scene, (see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed)
wherein each time resolved light signal indicates .(see col. 20, lines 1-40 where the LIDAR sensor is hot after the increased pulsing and then the LIDAR sensor operates at a second minimal amount to allow it to cool down) 
    PNG
    media_image3.png
    829
    689
    media_image3.png
    Greyscale

Templeton is silent but Rothberg teaches “a measure of received light in each of a series of time bins; (see claims 1-20 and col. 5, lines 1-50 where the time variation and time bins can be determined for the time of arrival of the light; see col, 2 and Fig. 5a-d ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Rothberg with the disclosure of Templeton since Rothberg teaches that the sensor device may detect the time based luminesces signal of each of the time bins. The times in which the photos arrived and can be stored as Bin 1, and Bin 0 for an improved photodetector that can provide and intensity of the light across a scene.  See FIG. 5c to 5d.  

 
    PNG
    media_image4.png
    825
    925
    media_image4.png
    Greyscale

Templeton is silent but Chen teaches “…combining adjoining time bins to form super time bins, 
wherein each super time bin indicates a measure representing 
a sum of the received light in the adjoining time bins; (see FIG. 2 where the theoretical value of the reflected signal is shown with a first beam, second beam, and a third beam being formed from adjacent super time bins from Beam A, B and C)
create a three dimensional image of the scene from the measures in the super time bins; (see FIG. 2 where the theoretical value of the reflected signal is shown with a first beam, second beam, and a third beam being formed from adjacent super time bins from Beam A, B and C)
locate one or more objects depicted in a plurality of the scan locations in the image; and 
for each object, 
combine the time resolved light signals for a plurality of the scan locations of the one or more objects to form a single object time resolved light signal for each object from which to determine distance to the object.  (see page 2-5) 
    PNG
    media_image5.png
    751
    501
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    676
    964
    media_image6.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHEN with the disclosure of Templeton since CHEN teaches that a centroid can be established in FIG. 2. A time bin can be used that is better than the commercially available 10-250 ps. In FIG. 2, a first and a second and a third beam are counted and a theoretical signal is provided form the first through third beams.  A relatively larger time bin can be accomplished in FIG. 5 of for a smaller time bin and a larger pulse width or vice versa. As shown in FIG. 5, the time bin can be 200 ps and a width can be very wide.    This provides a better resolution using three LIDAR pulses. See paragraphs 2-5. 
	The phrase “super time bin” is not seen in provisional patent applications 62/675281 dated 5-23-18 but is in the provisional 62 673 196 dated  5-23-18. 
Templeton is silent but Chen teaches “…2. The method according to claim 1, wherein creating a three dimensional image comprises identifying a super time bin at each scan location having a maximum intensity peak”. ; (see FIG. 2 where the theoretical value of the reflected signal is shown with a first beam, second beam, and a third beam being formed from adjacent super time bins from Beam A, B and C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHEN with the disclosure of Templeton since CHEN teaches that a centroid can be established in FIG. 2. A time bin can be used that is better than the commercially available 10-250 ps. In FIG. 2, a first and a second and a third beam are counted and a theoretical signal is provided form the first through third beams.  A relatively larger time bin can be accomplished in FIG. 5 of for a smaller time bin and a larger pulse width or vice versa. As shown in FIG. 5, the time bin can be 200 ps and a width can be very wide.    This provides a better resolution using three LIDAR pulses. See paragraphs 2-5. 

Claims 3-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of Rothberg and in view of NPL, Chen, Zhaodong et al., Accuracy improvement of imaging lidar based on time-correlated single-photon counting using three laser beams (https://www.sciencedirect.com/science/article/pii/S0030401818307004) Optics Communications, Volume 429, 15 December 2018, Pages 175-179 (hereinafter “Chen”) and in view of U.S. Patent No.: US8010309B2 to Lundstedt that was filed in 2001. 
Templeton is silent but Lundstedt teaches “…3. The method according to claim 1, wherein measuring the reflected light includes detrending the time resolved light signals to offset scattering effects in the measured reflected light”.  (see col. 19, lines 1-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of LUNDTSTEDT with the disclosure of Templeton since LUNDSTEDT teaches that a detrending operation can be used to reduce a region of interest and a multiplicative scatter correction algorithm can eb used to remove scattering data to ensure that non-interesting and non-beneficial data is removed from the data set.   See Col. 19, lines 1-50 of Lundstedt. 


    PNG
    media_image7.png
    747
    629
    media_image7.png
    Greyscale
 
Templeton is silent but Lundstedt teaches “4. The method according to claim 1, wherein measuring the reflected light includes high- pass filtering the time resolved light signals to offset scattering effects in the measured reflected light. (see col. 19, lines 1-50 and FIG. 6, blocks 140-176)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of LUNDTSTEDT with the disclosure of Templeton since LUNDSTEDT teaches that a detrending operation can be used to reduce a region of interest and a multiplicative scatter correction algorithm can eb used to remove scattering data to ensure that non-interesting and non-beneficial data is removed from the data set.   See Col. 19, lines 1-50 of Lundstedt. 

Templeton is silent but Lundstedt teaches “5. The method according to claim 1, wherein measuring the reflected light includes adaptively filtering the time resolved light signals to offset scattering effects in the measured reflected light. (see col. 19, lines 1-50 and FIG. 6, blocks 140-176)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of LUNDTSTEDT with the disclosure of Templeton since LUNDSTEDT teaches that a detrending operation can be used to reduce a region of interest and a multiplicative scatter correction algorithm can eb used to remove scattering data to ensure that non-interesting and non-beneficial data is removed from the data set.   See Col. 19, lines 1-50 of Lundstedt. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of Rothberg and in view of NPL, Chen, Zhaodong et al., Accuracy improvement of imaging lidar based on time-correlated single-photon counting using three laser beams (https://www.sciencedirect.com/science/article/pii/S0030401818307004) Optics Communications, Volume 429, 15 December 2018, Pages 175-179 (hereinafter “Chen”) and in view of U.S. Patent No.: US8010309B2 to Lundstedt that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2019/0327124 A1 to Lai et al.
Templeton is silent but Lai teaches “…6. The method according to claim 5, wherein the adaptively filtering includes using a Kalman filter.  (see paragraph 229). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of LAI with the disclosure of Templeton since LAI teaches that a high pass and a low pass filtering can be used or a Kalman filter for an adaptive filtering in a post processing of the data to ensure that non-relevant and non-beneficial data is removed from the data set.   See paragraph 230 of Lai. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of Rothberg and in view of NPL, Chen, Zhaodong et al., Accuracy improvement of imaging lidar based on time-correlated single-photon counting using three laser beams (https://www.sciencedirect.com/science/article/pii/S0030401818307004) Optics Communications, Volume 429, 15 December 2018, Pages 175-179 (hereinafter “Chen”) and in view of U.S. Patent No.: US8010309B2 to Lundstedt that was filed in 2001 and in view of Canadian Patent Pub. No.: 2241897 to D’Orieye. 
Templeton is silent but D’Orieye teaches “…7. The method according to claim 5, wherein the adaptively filtering includes adaptively adjusting filter bandwidth”. (see abstract and page 2-3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of D’Orieye with the disclosure of Templeton since D’Orieye teaches that an adaptive filter can suppress noise outside of a predetermined bandwidth. Spurious data is removed from the data set from signal outside of the bandwidth.   See pages 2-5.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of Rothberg and in view of NPL, Chen, Zhaodong et al., Accuracy improvement of imaging lidar based on time-correlated single-photon counting using three laser beams (https://www.sciencedirect.com/science/article/pii/S0030401818307004) Optics Communications, Volume 429, 15 December 2018, Pages 175-179 (hereinafter “Chen”) and in view of U.S. Patent No.: US8010309B2 to Lundstedt that was filed in 2001 and in view of Japanese Patent Pub. NO.: JP2007527145A.
Templeton is silent but the ‘145 teaches “….8. The method according to claim 5, wherein the adaptively filtering includes adaptively adjusting filter stop frequency. (see claims 4-22)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ‘145 with the disclosure of Templeton since ‘145 JP reference teaches that an adaptive filter can suppress a stop frequency of the signal when a predetermined value is received. This can remove noise outside of a predetermined stop frequency.    See claims 1-22.

Templeton discloses “…9. The method according to claim 1, wherein the program instructions further comprise: operate an autonomous vehicle based on the determined distance to the one or more objects . ”. (see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed) (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668